SDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on applications filed on March 18, 2016 (FR1652357) and March 20, 2017 (PCT/FR2017/050650).
Response to Arguments
Applicant's arguments filed on 03/11/2021 have been fully considered.
With regards to remarks about “Drawing”, the amendment is persuasive. Thus objection has been withdrawn.
With regards to the arguments related to “112(b) rejection” in page “9 -10” are persuasive. Examiner agrees with the argument that amended claim overcome the rejection for claims 2, 9 and 20-23. Thus the rejection based on 112(b) has been withdrawn.
With regards to remarks about “35 USC 102 rejection”, the arguments related to “Claim 1 –diffusive model” in page 11 are not persuasive. Examiner respectfully disagree for following reasons :
Applicant argues that - “Thus, Claim 1 defines a method of determining, in a more accurate and efficient way, the air change rate of the space. These features differ from Laussmann in that the claimed10 Application No. 16/084,874 Reply to Office Action of September 11, 2020method causes convergence of on the ik as a function of the concentration of the gas outside the space cek and of physical parameters of the space from which parameters the air change rate ACH of the space can be calculated, and on the other hand, a measured change cik(t) in the concentration of the gas inside the space cck as a function of time, so as to obtain the value of the air change rate of the space. Laussmann does not disclose or suggest these features.”
 However the prior art of Laussmann clearly presents in page 367 equation 2a to 2c the diffusive model where Ci is the indoor gas concentration (i.e. Cik), Ca is outdoor gas concentration (i.e. Cek) and VR which represent the volume of the room is the physical parameter and equation 2b and 2c represent temporal variation dCi (t)/dt (equation 2b and 2c presents diffusion variation in time). Laussmann clearly presents all the features. Therefor the rejection is maintained.
	
Examiner’s Note
The claim recites the diffusive model to be a “parametric identification model”. In specification (Page 6-,Line 36-38, Page 7 ,Line 1-20) it is mentioned that this model can be “Time series analysis” or “Autoregressive model “ . These concept is used during examination while interpreting the “parametric identification model”

Claim Objections
Claim 2 objected to because of the following informalities:
“if there is no time interval for which the change cik (t) is substantially linear, a time interval ∆tk′ in which the change cik (t) is substantially exponential of the type exp(-t/ Ƭ) is selected, where   Ƭ is the time at the end of which the volume of air inside the space has been changed, and the value of the air change rate ACH of the space is deduced, this being the value such that the change
    PNG
    media_image1.png
    108
    452
    media_image1.png
    Greyscale

Is a straight line”
The term “ the change” should be replaced with “the change of the gas concentration is equal to” or “the change cik (t) is equal to ” to keep the claim language straighter forward .
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 4,5,10,14,17,21,22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Laussmann et al ("Air Change Measurement Using Tracer Gases”, July 27, 2011), (hereinafter Laussmann).
Claim 1 Laussmann teaches a method for determining an air change rate ACH( Laussmann, Introduction , Page 2(366), Line 2-3) of a space, comprising:

carrying out, over at least two successive time periods Dk  (Page 9(373), Section 3.2.2., Para 3, Table 2, time interval for tracer gas  concentration is 3/lambda , 4/lambda) corresponding to distinct given-gas flow rates qk (Page 9(373), Figure 3, Emission rate E, Section 2.2,constant emission rate )applied in the space, a campaign of measurements is carried out to make it possible to determine a concentration of the gas inside the space cik  (Page 3(367) , Section 2.2, Ci, tracer gas concentration in the indoor air ) at closely-spaced time intervals, and a concentration of the gas outside the space cek (Page3(367), Section 2.2, Ca, tracer gas concentration in the outside air )is determined at closely-spaced time intervals; and
determining a value of the air change rate ACH ( Page 3(367), Section 2.2,equation 2c, Q/VR or λ is defined as the air change rate ) of the space by causing a convergence of:
a diffusive model expressing a temporal variation of the concentration of the gas inside the space cik as a function of the concentration of the gas outside the space cek and of physical parameters of the space from which parameters the air change rate ACH of the space can be calculated (Page 367, Section 2.2, Equation 2(c) represents a diffusive model with variation of the concentration of the gas inside the space cik is represented by    dCi(t)/dt. Here Ci is the gas concentration indoor R which is “room volume”), and

the measured change cik (t) in the concentration of the gas inside the space cik as a function of time ( Page 3(367), equation 2( c )  left hand side shows  dCi(t)/dt  which represent  “the concentration of the gas inside the space cik as a function of time” ).
Regarding Claim 4 Laussmann teaches the method as claimed in claim 1, wherein the gas is H20, CO2, He, SF6, H2, N2 or a refrigerant gas. (Page 4 and 5(368-369), Section 3.1)
Regarding Claim 5 Laussmann teaches the method in claim 1, wherein, for each time period Dk, the gas flow rate qk applied in the space comprises a flow rate qimpk imposed by means of at least one controlled-flow rate apparatus. (Page 3(367), Section 2.2, Emission rate E (i.e. gas flow rate), Line 10, Constant emission E of tracer gas into the space by a tracer gas source).

Regarding Claim 10 Laussmann teaches the method as claimed in claim 1, wherein the method is implemented while the space is unoccupied.( Page 7(371), Para 2, Line 5).
Regarding Claim 14 Laussmann teaches the method as claimed in claim 1, wherein the diffusive model is a parametric identification model ( Page 6(370), Section 3.2.1, equation 5(a) , the change rate is calculated via linear regression analysis with concentration value in different time i.e. time series analysis)

Claim 17  Laussmann teaches a device for determining an air change rate ACH( Laussmann, Introduction , Page 2(366), Line 2-3) of a space, comprising:

at least one apparatus, configured to apply, over at least two successive time periods Dk (Page 9(373), Section 3.2.2., Para 3, Table 2, time interval for tracer gas concentration is 3/lambda, 4/lambda) distinct given-gas flow rates qk (Page 9(373), Figure 3, Emission rate E, constant emission rate) applied in the space, 
a campaign of measurements (Page 7(371), Line 4-7) is carried out to make it possible to determine a concentration of the gas inside the space cik (Page 3(367), Section 2.2, Ci, tracer gas concentration in the indoor air) at closely-spaced time intervals, and a concentration of the gas outside the space cek (Page 3(367), Section 2.2, Ca, tracer gas concentration in the outside air) is determined at closely-spaced time intervals; and
a terminal device comprising a processor (Page11(375), Section 3.3.1, Para 1, Line 8-9, Testo 400 device) configured to cause  convergence of: 
a diffusive model expressing a temporal variation of the concentration of the gas inside the space cik as a function of the concentration of the gas outside the space cek and of physical parameters of the space from which parameters the air change rate ACH of the space can be calculated (Page 367, Section 2.2, Equation 2(c) represents a diffusive model with variation of the concentration of the gas inside the space cik is represented by    dCi(t)/dt. Here Ci is the gas concentration indoor air and Ca is the gas concentration outdoor air (i.e. Cek). The physical parameter of the space is represented by VR which is “room volume”), and
a measured change cik (t) in the concentration of the gas inside the space cik as a function of time, so as to obtain a value of the air change rate of the space  ( Page 3(367), equation 2( c )  left hand side shows  dCi(t)/dt  which represent  “the concentration of the gas inside the space cik as a function of time” . According to page 368 and equation 3c the air change rate λ is derived from equation 3c. Equation 3c is obtained by using equation 2a-3b in page 367. ).

Regarding Claim 21   Laussmann teaches the device  as claimed in claim 17,  wherein the processor of the  terminal device is further configured to control (Page 10(374) , Section 3.2.3 , Line 2-3)the at least one apparatus configured to apply distinct given-gas flow rates gk in the space. (Page 3, Section 2.2, Line 10, Constant emission E (gas flow rate) for tracer gas into space by a tracer gas source)

Regarding Claim 22   Laussmann teaches a terminal device comprising a processor (Page11, Section 3.3.1, Para 1, Line 8-9, Testo 400 device) configured to cause convergence of:
a diffusive model expressing a temporal variation of the concentration of the gas inside the space cik as a function of the concentration of the gas outside the space cek and of physical parameters of the space from which parameters the air change rate ACH of the space can be calculated (Page 367, Section 2.2, Equation 2(c) represents a diffusive model with variation of the concentration of the gas inside the space cik is represented by    dCi(t)/dt. Here Ci is the gas concentration indoor air and Ca is the gas concentration outdoor air (i.e. Cek). The physical parameter of the space is represented by VR which is “room volume”), and
a measured change cik (t) in the concentration of the gas inside the space cik as a function of time, so as to obtain a value of the air change rate of the space  ( Page 3(367), equation 2( c )  left hand side shows  dCi(t)/dt  which represent  “the concentration of the gas inside the space cik as a function of time” . According to page 368 and equation 3c the air change rate λ is derived from equation 3c. Equation 3c is obtained by using equation 2a-3b in page 367. ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 18, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Laussmann in view of Sharp (US 9109981 B2) (hereinafter Sharp) 
Regarding Claim 6 Laussmann teaches
 The method as claimed in claim 1 wherein the measurements making it possible to determine the concentration of the gas inside the space cik (Laussmann, Page 3(367), Section 2.2, Ci, tracer gas concentration in the indoor air).
However Laussmann is silent with regards to
 The concentration of the gas inside the space cik are taken using one or more sensors of said gas which are placed in the interior volume of the space.
Sharp teaches the concentration of the gas inside the space cik are taken using one or more sensors of said gas which are placed in the interior volume of the space.( Sharp ,COL1, Line 39-49, “air quality parameter sensor”, Figure 1, element 1150, the air quality parameter sensor is configured to measure the concentration of gas as shown in Column 4, Lines 16-28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using sensors both inside and outside to measure concentration and temperature as taught by Sharp in view of Laussmann with the expected benefit that sensors in different areas of measurement zone will facilitate the calculation of air change rate more robustly and error free.

Regarding Claim 16 Laussmann teaches 
The method as claimed in claim 1
However Laussmann is silent with regards to 
A non-transitory computer-readable recording medium on which is recorded a computer program that, when executed by a computer, causes the computer to execute the method as claimed in claim 1.
Sharp teaches a non-transitory computer-readable recording medium on which is recorded a computer program that, when executed by a computer, causes the computer to execute the method as claimed in claim 1(Sharp, Fig 5, Col 9, Line14- 22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using computer based analyzing  with the expected benefit that the processing and analyzing air change rate will be more efficient.

Regarding Claim 18 Laussmann teaches
 The device as claimed in claim 17.
However Laussmann is silent with regards to
 At least one sensor configured to measure the concentration of the gas outside the space cek at closely-spaced time intervals. (Sharp, Col 2, Line12-19).
Sharp teaches the device as claimed in claim 17, further comprising at least one sensor (Sharp, COL 7, Line 50-53, “CO2 or trace gas sensor”) configured to measure the concentration (Sharp, COL7, Line 53-60, three separate trace gas signal are from outside air, return air and supply discharge air CO2 concentrations) of the gas outside the space cek at closely-spaced time intervals. (Sharp, Col 2, and Line12-19, and Line 28-30, set of sensors outside adjacent to a facility. Each location may be sensed between ten seconds or several minutes i.e. a closely spaced time interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include multipoint sensors to measure outdoor gas concentration as taught by Sharp in Laussmann with the expected benefit that the multipoint air sampling will enhance the calculation of air change rate with separate calculation of outside gas level value (Sharp, COL 1, Line 5-30).

Regarding Claim 19 Laussmann teaches
 The device as claimed in claim 17 
However Laussmann is silent with regards 
at least one temperature sensor configured to measure a temperature inside the space Tik. 
Sharp teaches the device as claimed in claim 17 further comprising at least one temperature sensor configured to measure a temperature inside the space Tik. (Sharp, Fig 1, element 91, COL13, Line 55-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that availability of temperature sensor inside the space as taught by Sharp in Laussmann with the expected benefit that continuous monitoring of room temperature ensure regulation of the temperature inside the space through a temperature control block in which temperature sensor is a part (Sharp, COL 14, Line 5-11).

Regarding Claim 20 Laussmann teaches
 the device as claimed in claim 17
However Laussmann is silent with regards to
 Further comprising a connector configured to connect at least one sensor and the terminal device.
Sharp teaches
 Further comprising a connector configured to connect at least one sensor and the terminal device (Fig 2, shows sensor input 1150 (i.e. connector) connected the sensor 2031 with Data /signal processing module (i.e. terminal device).According to COL 17 , line 30-34 , “Another location for a local or discrete duct air contaminant, airflow volume, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention the connector connecting sensor to the terminal device as taught by Sharp in view of Laussmann for purpose of accessing fast data collection. There this process will facilitate the calculation speed of sensor data and quicker air change rate measurement.

Regarding Claim 23 Laussmann teaches
 the terminal as claimed in claim 22.
However Laussmann is silent with regards to
 the processing module comprises a computer program recorded on a recording medium comprising a rewritable nonvolatile memory of the terminal, instructions of said program being interpretable by a processor of the terminal. 
Sharp teaches the terminal as claimed in claim 22 wherein the processing module comprises a computer program recorded on a recording medium comprising a rewritable nonvolatile memory of the terminal, instructions of said program being interpretable by a processor of the terminal. (Sharp, Fig 5, Col 9, Line14- 22, COL 28, Line 16-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using computer based analyzing system using computer program as taught by Sharp in view of  Laussmann with the .

10. Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Laussmann in view of Li et al. ("The Research of Air Pollutant Diffusion Model in Newly-renovated Hermetic Indoor Environment”, May, 2011) (Hereinafter Li).

Regarding Claim 7 Laussmann teaches
 the method as claimed in claim 1
However   Laussmann is silent with regards to 
over each time period Dk, the temperature inside the space Tik is stable.
 Li teaches 
wherein over each time period Dk the temperature inside space Tik is stable  (Page 4, Section III-A , Line 4-10, as the room is hermitically sealed and environment inside the room is maintained stable to keep temperature stable too.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using teaching of keeping the temperature stable as taught by Li in Laussmann with the expected benefit that with stable temperature the gas concentration will also remain stable and hence help with the release rate and over all diffusion calculation. (Li, Page 3, Section III-A, Line 1-7).

11. Claims 9 and 24 are   rejected under 35 U.S.C. 103 as being unpatentable over  Laussmann in view of Wallace et al. ("Continuous measurements of air change ) (Hereinafter Wallace)

Regarding Claim 9 Laussmann teaches
 the method as claimed in claim 1
However Laussmann is silent with regards to 
wherein over each time period Dk, the solar radiation is low.
Wallace teaches wherein over each time period Dk,  solar radiation is low. ( Page 300 , Para 3 line 3-5, Fig 8,this prior art is measuring indoor air change rate during night time and comparing indoor –outdoor . During night time there is no sun and hence solar radiation is low.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein over each time period Dk the solar radiation is low as taught by Wallace in view of Laussmann with the expected benefit of providing more accurate data being measured at various times.

Regarding Claim 24 the combined art teaches 
the method as claimed in claim 9, 
Wallace further teaches 
Wherein the solar radiation is zero. ( Page 300 , Para 3 line 3-5, Fig 8,this prior art is measuring indoor air change rate during night time and comparing indoor –outdoor . During night time there is no sun and hence solar radiation is zero)


Allowable subject matter 
Claim 2, 3, 8 and 11-13  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2 the closest prior art of record Laussmann teaches 
The method as claimed in claim 1, wherein: for each time period Dk starting from the measured change cik (t) in the concentration of the gas inside the space cik as a function of time (Page 6, equation 5(b), Page 7, Ci (t) and Ci (ti+1))
or, if there is no time interval for which the change cik (t) is substantially linear, a time interval ∆tk′ in which the change cik (t) is substantially exponential of the type exp(-t/ Ƭ) is selected, where   Ƭ is the time at the end of which the volume of air inside the space has been changed, and the value of the air change rate ACH of the space is deduced, this being the value such that the change
equation 

    PNG
    media_image2.png
    154
    454
    media_image2.png
    Greyscale

is a straight line, where Ɵk(t)=Cik(t)-Cekm', where cekm' is the mean of the concentration of the gas outside the space cek over the lime interval ∆tk ( Page 11, Section 3.3.1, Equation  6 and 6a, if rearranged the equation will be similar to the equation presented above. In this reference C (t) =Cik(t), Ca=Cekm, λ=ACH).

However the prior art alone or in combination fails to anticipate or render obvious the method as claimed in claim 1, wherein: for each time period Dk starting from the measured change cik (t) in the concentration of the gas inside the space cik as a function of time: either, if there is a time interval ∆tk for which the change cik (t) is substantially linear, the gradient ak of the tangent at the change cik (t) is determined over this time interval ∆tk and the value of the air change rate ACH of the space is deduced from the gradients’ ak  in combination with the rest of the claim limitations as claimed and defined by applicant.

Regarding Claim 3 the closest prior art of record Laussmann teaches 
 the method as claimed in claim 1, wherein the method is implemented with two successive time periods D1 and D2 ( Page 7, Line 1-16, “Concentration time pair “  has two different concentration in two different time ti and ti+1).
However the prior art alone or in combination fails to anticipate or render obvious   the method as claimed in claim 1 wherein time periods D1 and D2 corresponding to two distinct gas flow rate set points qi and q2 applied in the space in combination with the rest of the claim limitations as claimed and defined by applicant. (Non-teaching part in bold).
Regarding Claim 8 the closest prior art of record Laussmann teaches 
 the method as claimed in claim 1, wherein, over each time period Dr, the concentration of the gas outside the space cek. ( Page 367,line 1-20 , Ca represents tracer gas concentration outside  by mass per time unit ).
However the prior art alone or in combination fails to anticipate or render obvious   the method as claimed in claim 1, wherein, over each time period Dr, the concentration of the gas outside the space cek is stable in combination with the rest of the claim limitations as claimed and defined by applicant. (Non-teaching part in bold).

Regarding Claim 11 the closest prior art of record Laussmann teaches
 the method as claimed claim 1, and using volume of the space in the calculation for air change rate (Page 3, equation 2b, VR= room volume).
However the prior art alone or in combination fails to anticipate or render obvious  the method as claimed in  claim 1 applying the process reverse way that is verifying that a value Vcalc of an effective volume of the space, calculated from the diffusive model and from the measured change cik(t), corresponds to an actual volume of the space  in combination with the rest of the claim limitations as claimed and defined by applicant.

	
Regarding Claim 12 the closest prior art of record Laussmann teaches 
the method as claimed in claim 1, wherein: - the carrying out includes, over two successive time periods D1 and D2:
over the first time period D1, a first gas flow rate q1 is applied in the space, and a campaign of measurements is carried out to determine the concentration of the gas inside the space ci1 at closely-spaced time intervals, and the concentration of the gas outside the space cei is determined at closely-spaced time intervals, the first gas  flow rate q1 being such that the parameter ∞ = 1- ACHref ∆c1(0)/q1 ( Page 3, equation 2c, if we rearrange the equation it will represent same concept as given above for “∞”. In this equation 2c, Ci-Ca=∆c1(0), λ= ACHref , E=q1, ).
However the prior art alone or in combination fails to anticipate or render obvious method as claimed in claim 1, wherein ∞ is less than or equal to 0.8, with ∆c1(0)= c1(0) - cem, where t=0 is the starting point for the first time period D1, cem is the mean concentration of the gas outside the space over all the time periods D1 and D2, and ACHref is a reference value for the air change rate of the space, then 
ii. over the second time period D2, a substantially zero second gas flow rate q2 is applied in the space, and a campaign of measurements is carried out to determine the concentration of the gas inside the space ci2 at closely-spaced time intervals, and  7Docket No. 516018US Preliminary Amendment the concentration of the gas outside the space ce2 is determined at closely-spaced time intervals in combination with the rest of the claim limitations as claimed and defined by applicant.

Regarding Claim 13 the closest prior art of record Laussmann and Rump (US 6566894 B2) teaches following 
Laussmann teaches “the method as claimed in claim 1”
Rump further teaches 
an equivalent circuit to represent the gas dependent diffusion. However diffusion model is presented only by a capacitor C3 (Fig 2, COL 6, Line 25-28). Whereas instant application mentions a model with resistor and capacitor network (Fig 6).
However the prior art alone or in combination fails to anticipate or render obvious method as claimed in claim 1, wherein the diffusive model is an R-C model  in combination with the rest of the claim limitations as claimed and defined by applicant.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239.  The examiner can normally be reached on 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862